Exhibit 10.2

[cfnlogo10qa01a02.jpg]
CAREFUSION CORPORATION
PERFORMANCE STOCK UNITS AGREEMENT
On ___________ (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to _________________ (“Awardee”) a
targeted number of _________ (the “Target Number”) Performance Stock Units (the
“Performance Stock Units” or “Award”) to be calculated and determined as
discussed below. Each Performance Stock Unit will represent an unfunded and
unsecured promise of the Company to deliver shares of common stock, par value
$0.01 per share, of the Company (the “Shares”) to Awardee as set forth herein.
Each Performance Stock Unit will be subject to forfeiture until the date such
Performance Stock Unit vests pursuant to Paragraph 1 of this Agreement, or as
otherwise provided herein. The Performance Stock Units have been granted
pursuant to the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”), and shall be subject to all provisions of the Plan, which are
incorporated herein by reference, and shall be subject to the provisions of this
Agreement. Capitalized terms used in this Agreement that are not specifically
defined will have the meanings ascribed to such terms in the Plan.
1.        Vesting.
(a)    The Performance Stock Units will vest if and to the extent that (i) the
specific performance measure set forth in Appendix A of this Agreement (the
“Performance Measure”) equals or exceeds the designated performance target level
or levels specified in Appendix A of this Agreement (the “Performance Target”)
for the performance period August 15, 2014 through June 30, 2017 (the
“Performance Period”) and (ii) the continuous service requirements set forth in
Paragraph 3 are satisfied. Any determination that the Performance Target is
achieved and that any Performance Stock Units vest with respect to the
Performance Period shall be made by written certification of the Human Resources
and Compensation Committee of the Board of Directors of the Company (the
“Committee”) not later than the date that is 2½ months after the end of the
Performance Period. If the Performance Measure fails to equal or exceed the
Performance Target for the Performance Period, then all outstanding Performance
Stock Units shall be forfeited by Awardee.
(b)    Notwithstanding the foregoing, upon a Change of Control the Performance
Stock Units will immediately vest with respect to a number of Shares equal to
the greater of (i) the Target Number of Performance Stock Units or (ii) the
total number of Shares issuable based on the achievement of the Performance
Target calculated as set forth in Appendix A of this Agreement but determined by
treating the date of the date of the Change of Control as the last day of the
Performance Period, provided that Awardee remains in the continuous employ of
the Company or its Affiliates until immediately prior to the date of the Change
of Control. For purposes of this Agreement, the term “Change of Control” shall
mean a “Change of Control” as defined in the Plan that is also a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company for purposes of Section
409A(2)(A)(v) of the Code.
2.        Transferability. The Performance Stock Units shall not be
transferable.

1

--------------------------------------------------------------------------------



3.        Continuous Service Requirement and Termination of Employment.
(a)    General. Except as set forth in Paragraphs 6(b), (c) and (d) below, in
order to receive a payment pursuant to Paragraph 6 hereof with respect to
Performance Stock Units that vest based on the achievement of the Performance
Target in accordance with Paragraph 1 hereof, Awardee must remain in the
continuous employ of the Company or its Affiliates through the third anniversary
of the Grant Date, and if a Termination of Employment of Awardee occurs other
than by reason of Death or Disability (as set forth in Paragraph 3(b) hereof) or
Retirement (as set forth in Paragraph 3(c) hereof) prior to such date, then all
outstanding Performance Stock Units shall be forfeited by Awardee.
(b)    Termination of Employment by Reason of Death or Disability. If, at least
six (6) months following the Grant Date, a Termination of Employment of Awardee
occurs by reason of death or by the Company on account of Disability, then the
Performance Stock Units shall not be forfeited as a result of such Termination
of Employment. If such a Termination of Employment occurs prior to the end of
the Performance Period, then the Performance Stock Units shall immediately vest
on the date of such Termination of Employment, with payment in Shares to be made
as to 100% of the Target Number multiplied by a fraction, the numerator of which
is the number of complete weeks that have elapsed from the beginning of the
Performance Period until the date on which the Termination of Employment occurs
and the denominator of which is 150. If such a Termination of Employment occurs
after the end of the Performance Period, then the Performance Stock Units shall
immediately vest on the date of such Termination of Employment, with payment in
Shares to be made based on the achievement of the Performance Target in
accordance with Paragraph 1 hereof.
(c)    Termination of Employment by Reason of Retirement. If, at least six (6)
months following the Grant Date, a Termination of Employment of Awardee occurs
by reason of Retirement, then the Performance Stock Units shall not be forfeited
as a result of such Termination of Employment, and Awardee shall vest in such
Performance Stock Units as provided in Paragraph 1 hereof without regard to such
Termination of Employment and subject to the provisions of this Agreement. For
purposes of this Agreement and this Award under the Plan, “Retirement” shall
mean Awardee’s (i) attaining age fifty-five (55) and (ii) having at least ten
(10) years of continuous service with the Company or Cardinal Health, Inc. and
their Affiliates, including service with an Affiliate of the Company or Cardinal
Health, Inc. prior to the time that such Affiliate became an Affiliate of the
Company or Cardinal Health, Inc. For purposes of the age and/or service
requirement, the Administrator may, in its discretion, credit a Participant with
additional age and/or years of service.
4.        Triggering Conduct/Competitor Triggering Conduct. As used in this
Agreement, “Triggering Conduct” shall include the following: disclosing or using
in any capacity other than as necessary in the performance of duties assigned by
the Company and its Affiliates (the “CareFusion Group”) any confidential
information, trade secrets or other business sensitive information or material
concerning the CareFusion Group; violation of Company policies, including but
not limited to conduct which would constitute a breach of any certificate of
compliance or similar attestation/ certification signed by Awardee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent,

2

--------------------------------------------------------------------------------



consultant or independent contractor), any person who was or is an employee,
representative, officer or director of the CareFusion Group at any time within
the 12 months prior to Awardee’s Termination of Employment; any action by
Awardee and/or his or her representatives that either does or could reasonably
be expected to undermine, diminish or otherwise damage the relationship between
the CareFusion Group and any of its customers, potential customers, vendors
and/or suppliers that were known to Awardee; and breaching any provision of any
employment or severance agreement with a member of the CareFusion Group. As used
in this Agreement, “Competitor Triggering Conduct” shall include, either during
Awardee’s employment or within one year following Awardee’s Termination of
Employment, accepting employment with, or serving as a consultant or advisor or
in any other capacity to, an entity that is in competition with the business
conducted by any member of the CareFusion Group prior to a Change of Control (a
“Competitor”), including, but not limited to, employment or another business
relationship with any Competitor if Awardee has been introduced to trade
secrets, confidential information or business sensitive information during
Awardee’s employment with the CareFusion Group and such information would aid
the Competitor because the threat of disclosure of such information is so great
that, for purposes of this Agreement, it must be assumed that such disclosure
would occur.
5.        Special Forfeiture/Repayment Rules. For so long as Awardee continues
as an Employee with the CareFusion Group and for three years following
Termination of Employment regardless of the reason, Awardee agrees not to engage
in Triggering Conduct. If Awardee engages in Triggering Conduct during the time
period set forth in the preceding sentence or in Competitor Triggering Conduct
during the time period referenced in the definition of “Competitor Triggering
Conduct” set forth in Paragraph 4 above, then:
(a)any Performance Stock Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment of
Shares pursuant to Paragraph 6 hereof shall immediately and automatically
terminate, be forfeited, and cease to exist; and
(b)     Awardee shall, within 30 days following written notice from the Company,
pay to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Awardee resulting from the settlement of all Performance Stock Units
pursuant to Paragraph 6 hereof (measured as of the settlement date (i.e., the
market value of the Performance Stock Units on such settlement date)) that have
already been settled and that had vested at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If Awardee
engages only in Competitor Triggering Conduct, then the Look-Back Period shall
be shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and engagement in Competitor Triggering Conduct.
Awardee may be released from Awardee’s obligations under this Paragraph 5 if and
only if the Administrator (or its duly appointed designee) authorizes, in
writing and in its sole discretion, such release. Nothing in this Paragraph 5
constitutes a so-called “noncompete” covenant. This Paragraph 5 does, however,
prohibit certain conduct while Awardee is associated with the CareFusion Group
and thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to,

3

--------------------------------------------------------------------------------



Awardee’s acceptance of employment with a Competitor. Awardee agrees to provide
the Company with at least 10 days written notice prior to directly or indirectly
accepting employment with, or serving as a consultant or advisor or in any other
capacity to, a Competitor, and further agrees to inform any such new employer,
before accepting employment, of the terms of this Paragraph 5 and Awardee’s
continuing obligations contained herein. No provisions of this Agreement shall
diminish, negate or otherwise impact any separate noncompete or other agreement
to which Awardee may be a party, including, but not limited to, any certificate
of compliance or similar attestation/certification signed by Awardee; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Awardee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Awardee acknowledges and agrees that the restrictions contained in this
Agreement are being made for the benefit of the Company in consideration of
Awardee’s receipt of the Performance Stock Units, in consideration of
employment, in consideration of exposing Awardee to the Company’s business
operations and confidential information, and for other good and valuable
consideration, the adequacy of which consideration is hereby expressly
confirmed. Awardee further acknowledges that the receipt of the Performance
Stock Units and execution of this Agreement are voluntary actions on the part of
Awardee and that the Company is unwilling to provide the Performance Stock Units
to Awardee without including the restrictions and covenants of Awardee contained
in this Agreement. Further, the parties agree and acknowledge that the
provisions contained in Paragraphs 4 and 5 are ancillary to, or part of, an
otherwise enforceable agreement at the time the agreement is made.
6.        Payment of Vested Performance Stock Units. (a) Subject to the
provisions of Paragraphs 4 and 5 of this Agreement and Paragraphs 6(b), (c) and
(d), the Company shall pay to Awardee (without any payment on behalf of Awardee
other than as described in Paragraph 10) the Shares represented by any
Performance Stock Unit to the extent it vested as provided in Paragraph 1 of
this Agreement on the fourth anniversary of the Grant Date (the “Payment Date”).
Notwithstanding the vesting of any Performance Stock Units as provided in
Paragraph 1 of this Agreement, until the Payment Date (and the payment of Shares
represented by any Performance Stock Units), the Performance Stock Units and the
Shares represented thereby may not be transferred, sold, pledged or
hypothecated, nor shall such Shares be treated as outstanding and entitled to
vote.
(b)    Death. Notwithstanding anything herein to the contrary, if any
Performance Stock Units vest as a result of Awardee’s Termination of Employment
due to death as provided in Paragraph 3(b) of the Agreement, the number of
Shares corresponding with the vesting of such Performance Stock Units as
provided in Paragraph 3(b) shall be paid within 60 days after the date of death.
(c)    Disability. Notwithstanding anything herein to the contrary, if any
Performance Stock Units vest as a result of the occurrence of a Termination of
Employment by the Company on account of Disability as provided in Paragraph 3(b)
of this Agreement, Awardee shall be entitled to receive the number of Shares
corresponding with the vesting of such Performance Stock Units as provided in
Paragraph 3(b) on or within 60 days after the date of Termination of Employment;
provided, however, that where Section 409A of the

4

--------------------------------------------------------------------------------



Code applies to such distribution and Awardee is a “specified employee”
(determined in accordance with Section 409A of the Code), Awardee shall be
entitled to receive the corresponding Shares from the Company on the date that
is the first day of the seventh month after Awardee’s “separation from service”
with the Company (determined in accordance with Section 409A of the Code.
(d)    Change of Control. Notwithstanding anything herein to the contrary, if
any Performance Stock Units vest as a result of the occurrence of a Change of
Control in accordance with the provisions of Paragraph 1(b) hereof, Awardee
shall be paid the number of Shares corresponding with the vesting of such
Performance Stock Units as provided in Paragraph 1(b) on the date of such
vesting.
(e)    Deferral. Elections to defer receipt of the Shares beyond the date for
payment provided herein may be permitted in the discretion of the Administrator
pursuant to procedures established by the Administrator in compliance with the
requirements of Section 409A of the Code.
7.        Dividend Equivalents. Awardee shall not be entitled to receive any
cash dividends on the Performance Stock Units. However, cash payments on each
cash dividend payment date with respect to Shares subject to Performance Stock
Units that have vested as provided in Paragraph 1 of this Agreement with a
record date prior to the Payment Date shall be accrued until the Payment Date
and paid thereon on the Payment Date.
8.        Right of Set-Off. By accepting these Performance Stock Units, Awardee
consents to a deduction from, and set-off against, any amounts owed to Awardee
that are not treated as “non-qualified deferred compensation” under Section 409A
of the Code by any member of the CareFusion Group from time to time (including,
but not limited to, amounts owed to Awardee as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the CareFusion Group
by Awardee under this Agreement.
9.        No Stockholder Rights. Awardee shall have no rights of a stockholder
with respect to the Performance Stock Units, including, without limitation, any
right to vote the Shares represented by the Performance Stock Units.
10.     Withholding Tax.
(a)    Generally. Awardee is liable and responsible for all taxes owed in
connection with the Performance Stock Units (including taxes owed with respect
to any cash payments described in Paragraph 7 hereof), regardless of any action
the Company takes with respect to any tax withholding obligations that arise in
connection with the Performance Stock Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Performance
Stock Units or the subsequent sale of Shares issuable upon settlement of the
Performance Stock Units. The Company does not commit and is under no obligation
to structure the Performance Stock Units to reduce or eliminate Awardee’s tax
liability.
(b)    Payment of Withholding Taxes. Prior to any event in connection with the
Performance Stock Units (e.g., vesting or settlement) that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state

5

--------------------------------------------------------------------------------



or local, including any employment tax obligation (the “Tax Withholding
Obligation”), Awardee is required to arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.
Unless Awardee elects to satisfy the Tax Withholding Obligation by an
alternative means that is then permitted by the Company, Awardee’s acceptance of
this Agreement constitutes Awardee’s instruction and authorization to the
Company to retain on Awardee’s behalf the number of Shares from those Shares
issuable to Awardee under this Award, to reduce the number of unpaid Performance
Stock Units or to sell or arrange for the sale of the number of Shares as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation as
owed when any such obligation comes due. The value of any Shares retained or the
number of Performance Stock Units reduced for such purposes shall be based on
the Fair Market Value, as the term is defined in the Plan, of the Shares on the
date of vesting of the Performance Stock Units. To the extent that the Company
retains any Shares or reduces the number of Performance Stock Units to cover the
Tax Withholding Obligation, it will do so at the minimum statutory rate, but in
no event shall such amount exceed the minimum required by applicable law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 7 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.
11.    Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superseded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Performance Stock Units and benefits granted herein
would not be granted without the governance of this Agreement by the laws of the
State of Delaware. In addition, all legal actions or proceedings relating to
this Agreement shall be brought exclusively in state or federal courts located
in the State of Delaware and the parties executing this Agreement hereby consent
to the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable in
nature, are fundamental for the protection of the Company’s legitimate business
and proprietary interests, and do not adversely affect Awardee’s ability to earn
a living in any capacity that does not violate such covenants. The parties
further agree that in the event of any violation by Awardee of any such
covenants, the Company will suffer immediate and irreparable injury for which
there is no adequate remedy at law. In the event of any violation or attempted
violations of the restrictions and covenants of Awardee contained in this
Agreement, the CareFusion Group shall be entitled to specific performance and
injunctive relief or other equitable relief, including the issuance ex parte of
a temporary restraining order, without any showing of irreparable harm or
damage, such irreparable harm being acknowledged and admitted by Awardee, and
Awardee hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, without prejudice to any other rights and remedies
afforded the CareFusion Group hereunder or by law. In the event that it becomes
necessary for the CareFusion Group to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this Agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and



6

--------------------------------------------------------------------------------



that comes closest to the business objectives intended by such provision,
without invalidating or rendering unenforceable the remaining provisions of this
Agreement.
12.    Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the CareFusion
Group designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement, including, without limitation, whether particular conduct
constitutes Triggering Conduct or Competitor Triggering Conduct, shall be final
and binding unless such decision is arbitrary and capricious.
13.    Prompt Acceptance of Agreement. The Performance Stock Unit grant
evidenced by this Agreement shall, at the discretion of the Administrator, be
forfeited if this Agreement is not manually executed and returned to the
Company, or electronically executed by Awardee by indicating Awardee’s
acceptance of this Agreement in accordance with the acceptance procedures set
forth on the Company’s third-party equity plan administrator’s web site, within
90 days of the Grant Date.
14.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Performance Stock Unit grant under and participation in the Plan or future
Performance Stock Units that may be granted under the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of Performance Stock Unit grants and the execution of
Performance Stock Unit agreements through electronic signature.
15.    Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:
CareFusion Corporation
3750 Torrey View Court
San Diego, CA 92130
Attention: General Counsel
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally

7

--------------------------------------------------------------------------------



recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and will be effective upon delivery to Awardee.
16.    Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment than provided in this
agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the Plan.
 
 
 
CAREFUSION CORPORATION
 
 
By:
 
 Kieran T. Gallahue
 
 
Its:
 
 Chairman and Chief Executive Officer






8

--------------------------------------------------------------------------------



ACCEPTANCE OF AGREEMENT


Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this Agreement and the
Performance Stock Units granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Triggering Conduct/Competitor Triggering Conduct” and
“Special Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above; (c)
acknowledges previously accepting, and voluntarily and knowingly accepts, the
terms of the equity awards of the Company and/or Cardinal Health, Inc. that
Awardee received in connection with the spin-off of the Company from Cardinal
Health, Inc., subject to all the provisions of the applicable equity incentive
plan(s) under which the award(s) was granted; and (d) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to stockholders and other
communications routinely distributed to the Company’s stockholders and a copy of
the Plan Prospectus dated August 31, 2009 pertaining to the Plan.
 
 
 
 
Awardee’s Signature
 
  
Date




--------------------------------------------------------------------------------



APPENDIX A


 
 
 
 
 
 
Awardee:
 
 
Target Number:
 
 
 
 
 
 
 
 






